Case 9:19-cv-80922-RNS Document 24 Entered on FLSD Docket 10/10/2019 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

 Candi Allred, Plaintiff,             )
                                      )
 v.                                   ) Civil Action No. 19-80922-Civ-Scola
                                      )
 Wal-Mart Stores, Inc., Defendant.    )
                         Order Granting Temporary Stay
        Plaintiff Candi Allred complains that her employer, Wal-Mart Stores, Inc.,
 discriminated against her on the basis of her gender. She seeks relief under
 theories of both disparate treatment as well as disparate impact. In response,
 Walmart has filed a motion to dismiss. (ECF No. 7.) Walmart argues, among
 other things, that the Plaintiff fails to state a claim under either theory. Walmart
 now asks the Court to stay discovery until the Court rules on its motion to
 dismiss. (ECF No. 8.) The Plaintiff objects to the stay, arguing that no discovery
 has yet been requested and, in any event, Walmart’s motion to dismiss is not
 “clearly meritorious.” (Pl.’s Resp., ECF No. 14, 1–2.) Having considered the
 parties’ arguments and for the following reasons, the Court finds a limited stay
 in this case warranted and therefore grants Walmart’s request for a stay of
 discovery. (ECF No. 8.)
        District courts are given “broad discretion over the management of pre-
 trial activities, including discovery and scheduling.” Johnson v. Bd. of Regents of
 Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001). And district courts have
 “broad authority to grant a stay.” In re Application of Alves Braga, 789 F. Supp.
 2d 1294, 1307 (S.D. Fla. 2011) (Goodman, Mag. J.) Courts consider the relative
 prejudice and hardship “worked on each party if a stay is or is not granted” and
 general efficiency. Fitzer v. Am. Institute of Baking, Inc., No. 209-cv-169, 2010 WL
 1955974 (S.D. Ga. May 13, 2010); Feldman v. Flood, 176 F.R.D. 651, 652 (M.D.
 Fla. 1988) (noting that a court must also weigh “the harm produced by a delay in
 discovery” against “the likely costs and burdens of proceeding with discovery”)
 (citations omitted). Moreover, so long as a stay is neither “immoderate” nor
 indefinite, a stay can be appropriate in the interest of judicial convenience.
 Ortega Trujillo v. Conover & Co. Communications, Inc., 221 F.3d 1262 (11th Cir.
 2000) (provided a stay will expire within reasonable limits, it is not immoderate).
 In considering the balance, a court may take a “preliminary peek” at the merits
 of a dispositive motion to see if it “appears to be clearly meritorious and truly
 case dispositive.” McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006). After
 reviewing Walmart’s motion to dismiss, the Court finds the issues raised,
Case 9:19-cv-80922-RNS Document 24 Entered on FLSD Docket 10/10/2019 Page 2 of 2



 particularly with respect to the Plaintiff’s failure to state a claim on either her
 disparate treatment or disparate impact claims, appear clearly meritorious. See
 Ray v. Spirit Airlines, Inc., No. 12-61528-CIV, 2012 WL 5471793, at *1 (S.D. Fla.
 Nov. 9, 2012) (Scola, J.) (quoting Feldman v. Flood, 176 F.R.D. 651, 652–53
 (M.D.Fla.1997)). And if the motion to dismiss is granted in its entirety, which at
 this preliminary stage appears likely, the need for discovery in this proceeding
 will be eliminated. Further, the Plaintiff’s objection to the stay based on the
 current lack of discovery in this case is not viable in light of her recently filed
 discovery motion wherein she advises that “discovery has just begun.” (ECF No.
 23, 7.)
        The Court thus finds a stay warranted and grants Walmart’s motion to
 stay (ECF No. 8). Discovery is therefore stayed until this Court issues its order
 on Walmart’s motion to dismiss. If the motion is ultimately denied, discovery
 must immediately move forward. The Plaintiff must respond to Walmart’s motion
 to dismiss on or before November 4, 2019. Walmart must file its reply, if any,
 within seven days of the Plaintiff’s filing of her response.
        This brief stay of general discovery, will not cause any prejudice to the
 Plaintiff who will be afforded sufficient opportunity to conduct discovery if any of
 her claims advance in this Court. The parties must file an amended joint
 discovery plan and conference report within seven days if the Court denies any
 aspect of Walmart’s motion. While discovery is stayed, the parties shall take no
 action except to complete briefing of Walmart’s motion to dismiss or as otherwise
 directed by the Court. If either party believes this case should be reopened, that
 party may file a motion to reopen the case, indicating the relief sought and why
 that request warrants the reopening of the case.
        Further the Court denies the Plaintiff’s motion regarding Walmart’s
 alleged document destruction (ECF No. 23) without prejudice. If any aspect of
 Walmart’s motion to dismiss is ultimately denied, the Plaintiff may refile her
 motion to the extent it applies to her individual case.
       Done and ordered, at Miami, Florida, on October 10, 2019.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
